Exhibit 10.79

 



Note: October 13, 2014

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

8% CONVERTIBLE PROMISSORY NOTE

 

OF

 

Players Network

 

Issuance Date: October 13, 2014

Total Face Value of Note: $236,500

Original Issue Discount: $16,500

Initial Purchase: $75,250

 

This Note is a duly authorized Convertible Promissory Note of Players Network a
corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company's 8% Convertible Promissory Note due
October 13, 2015 (“Maturity Date”) in the principal amount of $236,500 (the
“Note”).

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Investment Group, LLC or its registered assigns or successors-in-interest
(“Holder”) the principal sum of up to $236,500 and to pay “guaranteed” interest
on the principal balance hereof (which principal balance shall be increased by
the Holder’s payment of additional consideration as set forth herein and which
increase shall also include the prorated amount of the original issue discount
in connection with Holders payment of additional consideration) at the rate of
8%, all of which “guaranteed” interest shall be deemed earned as of the date of
each such payment of additional consideration by the Holder on the Maturity
Date, to the extent such principal amount and “guaranteed” interest have been
repaid or converted into the Company's Common Stock, $0.001 par value per share
(the “Common Stock”), in accordance with the terms hereof.

 

The initial Purchase Price will be $75,250 of consideration upon execution of
the Note Purchase Agreement and all supporting documentation. The sum of $70,000
shall be remitted and delivered to the Company, and $5,250 shall be retained by
the Purchaser through an original issue discount for due diligence and legal
bills related to this transaction. The Holder reserves the right to pay
additional consideration at any time and in any amount it desires, up to the
total face value of this Note, at its sole discretion. The principal sum
(including the prorated amount of the original issue discount) owed by the
Company shall be prorated to the amount of consideration paid by the Holder and
only the consideration received by the Company, plus prorated “guaranteed”
interest and other fees and prorated original issue discount, shall be deemed
owed by the Company. The original issue discount is set at 7.5% of any
consideration paid. The Company is not responsible to repay any unfunded portion
of this Note.

 



1

 

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the “Default Rate”).

 

This Note may be prepaid according to the following schedule: Between 1 and 180
days from the date of execution, this Note may be prepaid for 125% of face value
plus accrued interest. After 180 days from the date of execution until the Due
Date, this Note may not be prepaid without written consent from Tangiers.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to 60% of the average of the two lowest
closing market prices of the Company’s common stock during the 15 consecutive
trading days prior to the date on which Holder elects to convert all or part of
the Note. If the Company is placed on “chilled” status with the Depository Trust
Company (“DTC”), the discount shall be increased by 10% until such chill is
remedied. If the Company is not Deposits and Withdrawal at Custodian (“DWAC”)
eligible through their Transfer Agent and the Depository Trust Company’s (“DTC”)
Fast Automated Securities Transfer (“FAST”) system, the discount will be
increased by 5%. In the case of both, the discount shall be a cumulative 15%.
This note is subject to a limitation of $37,650 in principal conversion every 20
trading days.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.

 

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00     Conversion.

 

(a)          Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and interest
under this Note in whole or in part.

 

(b)          The date of any Conversion Notice hereunder and any Payment Date
shall be referred to herein as the “Conversion Date”.

 



2

 

 

(i)                 Stock Certificates or DWAC. The Company will deliver to the
Holder, or Holder’s authorized designee, no later than two 2 Trading Days after
the Conversion Date, a certificate or certificates (which certificate(s) shall
be free of restrictive legends and trading restrictions) representing the number
of shares of Common Stock being acquired upon the conversion of this Note. In
lieu of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (“DWAC”) program (provided
that the same time periods herein as for stock certificates shall apply).

 

(ii)                 Charges, Expenses. Issuance of Common Stock to Holder, or
any of its assignees, upon the conversion of this Note shall be made without
charge to the Holder for any issuance fee, transfer tax, postage/mailing charge
or any other expense with respect to the issuance of such Common Stock. Company
shall pay all Transfer Agent fees incurred from the issuance of the Common stock
to Holder and acknowledges that this is a material obligation of this Note.

 

If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $2,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder’s actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.

 

(c)          Reservation and Issuance of Underlying Securities. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (and repayments in Common Stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than three times the number of shares of Common Stock as shall
be issuable (taking into account the adjustments under this Section 1 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note to Common Stock (the “Required Reserve”). These shares
shall be reserved in proportion with the consideration actually received by the
Company and the total sharers reserved will be increased with future payments of
consideration by Holder to ensure the Required Reserve is met. The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable. If the amount of shares on reserve at the Transfer Agent for
this Note in Holder’s name shall drop below the Required Reserve, the Company
will, within two (2) business days of written notification from Holder, instruct
the Transfer Agent to increase the number of shares so that the Required Reserve
is met. The Company agrees that this is a material term of this Note and any
breach of this will result in a default of the Note.

 



3

 

 

(d)          Conversion Limitation. The Holder will not submit a conversion to
the Company that would result in the Holder owning more than 9.99% of the then
total outstanding shares of the Company (“Restricted Ownership Percentage”).

 

Section 2.00     Defaults and Remedies.

 

(e)          Events of Default. An “Event of Default” is: (i) a default in
payment of any amount due hereunder which default continues for more than 5
business days after the due date; (ii) a default in the timely issuance of
underlying shares upon and in accordance with terms hereof, which default
continues for 3 Business Days after the Company has failed to issue shares or
deliver stock certificates within the 3rd day following the Conversion Date;
(iii) failure by the Company for 3 days after notice has been received by the
Company to comply with any material provision of the Note Purchase Agreement;
(iv) failure of the Company to remain compliant with DTC, thus incurring a
“chilled” status with DTC; (v) if the Company is subject to any Bankruptcy
Event; (vi) any failure of the Company to satisfy its “filing” obligations under
the rules and guidelines issued by OTC Markets News Service, OTC Markets.com and
their affiliates; (vii) any failure of the Company to provide the Holder with
information related to the corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1 day
of request by Holder; (viii) failure to have sufficient number of authorized but
unissued shares of the Company’s Common Stock available for any conversion; (ix)
failure of Company’s Common Stock to maintain a bid price in its trading market
which occurs for at least 3 consecutive Trading Days; (x) any delisting for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees or to
maintain a Transfer Agent of record; (xii) any trading suspension imposed by the
Securities and Exchange Commission under Sections 12(j) or 12(k) of the 1934
Act; (xiii) any breach of Section 1.00 (c); or (xiv) any default after any cure
period under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter.

 

Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Additionally, this Note shall
accrue interest on any unpaid principal from and after the occurrence and during
the continuance of an Event of Default at a rate of 20%. Finally, the Note will
accrue liquidated damages of $1,000 per day from and after the occurrence and
during the continuance of an Event of Default. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from an Event of Default and any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs. The remedies under this Note shall be
cumulative and automatically added to the principal value of the Note.

 



4

 

 

Section 3.00     General.

 

(f)          Payment of Expenses. The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

 

(g)         Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(h)         Governing Law; Jurisdiction.

 

(i)                 Governing Law. This note will be governed by and construed
in accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

 

(ii)                 Jurisdiction. Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled by binding arbitration in San Diego, California. All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA"). AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party. The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

 

(ii)                 No Jury Trial. The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

 

Players Network

 

 

By:_____________________________

 

Name:

 

Title:

 

Date:

 

 

This Note is acknowledged as:     Note of October 13, 2014

 



5

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert that certain $236,500
Convertible Promissory Note identified as the Note)

 

DATE:____________________________     FROM:Tangiers Investment Group, LLC    
Re:$236,500 Convertible Promissory Note (this “Note”) originally issued by
Players Network, a Nevada corporation, to Tangiers Investment Group, LLC on
October 13, 2014.

 

The undersigned on behalf of Tangiers Investment Group, LLC, hereby elects to
convert $_______________________ of the aggregate outstanding Principal Amount
(as defined in the Note) indicated below of this Note into shares of Common
Stock, $0.001 par value per share, of Players Network (the “Company”) according
to the conditions hereof, as of the date written below. If shares are to be
issued in the name of a person other than undersigned, the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

 



Conversion information: ____________________________________________________  
Date to Effect Conversion      
____________________________________________________   Aggregate Principal
Amount of Note Being Converted      
____________________________________________________   Aggregate Interest on
Amount Being Converted      
____________________________________________________   Number of Shares of
Common Stock to be Issued      
____________________________________________________   Applicable Conversion
Price       ____________________________________________________   Signature    
  ____________________________________________________   Name      
____________________________________________________   Address





 



6



